Possibly respondent might be entitled to recover from appellant on the theory that he had rendered valuable services with appellant's knowledge and consent whereby appellant benefited, and that, under the circumstances disclosed by the record, good conscience would demand that appellant pay therefor. Respondent, however, did not proceed in this case upon any such theory. He saw fit to declare upon an express contract whereby he said appellant employed him and promised to pay him a certain salary. As to any contract of employment between respondent and appellant, it seems to me there is an utter failure of proof, and, in fact, that the record shows affirmatively that the contract of employment, and the only contract of employment that ever existed, was between respondent and the Keystone Consolidated Mines, Inc.
The action being upon express contract and no contract being proved, I think appellant's motion for judgment n.o.v. should have been granted. Upon these considerations, I am unable to concur with the majority of the court in this case. *Page 389